Citation Nr: 1438296	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  14-22 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

6.  Entitlement to an increased rating for right knee meniscal tear, currently rated at 10 percent.

7.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The reopened issue of entitlement to service connection for a left knee disability and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  Service connection for a left knee disability was denied in an unappealed October 1978 rating decision on the basis that the Veteran did not have a diagnosed left knee disability.

2.  Evidence received since the October 1978 rating decision is new and is material to an unestablished fact.

3.  The Veteran's tinnitus, hypertension, and peripheral neuropathy did not have onset during active service and were not caused by an event, disease, or injury during active service.

4.  Throughout the appeal, the Veteran's right knee meniscal tear has manifested with pain, flexion limited to no less than 105 degrees and extension to zero degrees, including on repetition; and without clinical evidence of ankylosis or frequent episodes of locking, pain and effusion into the joint. 

5.  Throughout the appeal, the Veteran's right knee has manifested with no more than slight instability.


CONCLUSIONS OF LAW

1.  The October 1978 RO decision, which denied the Veteran's claim of service connection for a left knee disability, is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 (1978).

2.  The criteria for reopening the previously denied claim of service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

5.  The criteria for service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

6.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

7.  The criteria for an evaluation in excess of 10 percent for right knee meniscal tear are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2013).
 
8.  The criteria for a separate disability rating of 10 percent, and no higher, for instability of the right knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The Board is reopening of the claim for entitlement to service connection for a left knee disability.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist with respect to this issue was harmless and will not be further discussed.   

Letters of June 2012 satisfied the duty to notify provisions with respect to the claims of service connection and increased ratings.  These letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Thus, VA's duty to notify has been met,

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran did not identify any private treatment records pertinent to the appeal.  The Veteran also has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in October 2012 and May 2014; the record does not reflect that these examinations are inadequate for rating purposes.  The VA examination reports are adequate because the examiners conducted clinical evaluations, reviewed the medical history, and described the disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran has not been afforded a VA examination for hypertension because the evidence does not reflect that hypertension may be associated with his military service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

New and Material Evidence

Service connection for a left knee disability was denied in an unappealed October 1978 rating decision on the basis that a left knee disability was not shown.  The Veteran was notified of this decision by a letter in November 1978, but he did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  Thus, the decision is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 (1978).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the last final rating decision, the evidence of record consisted of the Veteran's service treatment records and a September 1978 VA examination report.  The service treatment records were absent evidence of a diagnosed left knee disability or a left knee injury.  The VA examination report revealed no left knee disability or history of injury.

The RO received the instant petition to reopen the claim in June 2012.  

Since the last final rating decision, the evidence includes VA examination reports dated in October 1982 and October 2012.  The examination reports are new, as they were not previously considered the RO.  The examination reports also constitute material evidence.  The October 1982 VA examination report shows a diagnosis of probable mild chondromalacia of the left patella.  The October 2012 VA examination report shows a diagnosis of mild osteoarthritis.  As the claim was last denied based on the absence of a left knee disability, the new evidence showing a current left knee disability is material.

In consideration of this evidence, the claim of service connection for a left knee disability is reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is addressed further in the remand section.
Service Connection 

The Veteran contends that he is entitled to service connection for tinnitus, hypertension, and peripheral neuropathy of the right upper extremity and bilateral lower extremities.

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection for certain chronic diseases will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309.  Such disorders include cardiovascular-renal disease such as hypertension. 

The Veteran's service treatment records do not contain any references to complaints, treatment, symptoms, or diagnoses of symptoms relating to tinnitus, hypertension, and peripheral neuropathy of the right upper extremity and bilateral lower extremities.  

While there is evidence showing recent findings of tinnitus, hypertension, and peripheral neuropathy, none of this evidence reflects that any of these current disabilities are, or may be, associated with the Veteran's active service.  

A VA treatment record dated in April 2012 shows the Veteran reported symptoms of tinnitus for one year.  At his VA examination for tinnitus in October 2012, he denied having tinnitus and therefore a nexus opinion was not provided.  A September 2013 treatment record shows that he again denied having tinnitus.

Recent VA treatment records reflect findings of hypertension, but there is no mention of elevated blood pressure in service or within a year of service; and no indication that the hypertension is related to service.  Given the lack of symptoms of hypertension in service or within a year of separation, the fact that a finding of hypertension occurred many years after service, and the absence of any evidence other than the Veteran's claim that this condition is associated with his service; a VA examination is not warranted.

At VA examinations in October 2012, the Veteran was not found to have clinical symptoms of peripheral neuropathy of the right upper extremity or bilateral lower extremities.  Lumbar radiculopathy of the bilateral lower extremities was also not present and the examiner indicated that the Veteran did not have intervertebral disc syndrome.  A nexus opinion was not provided as there was no current diagnosis of the claimed disability.  Although VA treatment records since those examinations have shown vague findings of peripheral neuropathy (without any evidence of clinical testing or identification of the specific extremities involved), there is no indication that any peripheral neuropathy began in service or, is related to service or to a service-connected disability.  

The evidence does not suggest an association between tinnitus, hypertension, peripheral neuropathy and the Veteran's service.  Rather, the evidence reflects that these disabilities manifested many years after service.  Additionally, neither the Veteran nor his representative has identified how any of these conditions are related to active service or to any service-connected disability.  To the extent that the Veteran merely asserts his belief that these conditions are related to service, that alone is not enough to warrant service connection as the assertion is not sufficient to meet his burden of proving the claims to even an equipoise standard.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the Veteran's lay testimony is not competent to relate his current tinnitus, hypertension, peripheral neuropathy conditions to his military service as the causes of these three disabilities are not within the ordinary knowledge a lay person.  The Veteran is not shown to be qualified through specialized education, training, or experience to otherwise provide a medical opinion regarding the etiology of these conditions.  Therefore, his lay contention is not competent evidence on the material issue of causal nexus.  Id.

In sum, the preponderance of the evidence is against the claims of service connection for tinnitus, hypertension, and peripheral neuropathy of the right upper extremity and bilateral lower extremities.  As such, there is no doubt to be resolved and service connection is not warranted for these claimed disabilities.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
   
Increased Rating

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In making all determinations, the Board must fully consider the lay assertions of record.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The service-connected right meniscal tear is currently rated 10 percent pursuant to 38 C.F.R. § 4.71a, DC 5261 for arthritis based on x-ray findings and limitation of motion.  

Under 38 C.F.R. § 4.71a, there are other diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected knee disorders.  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation if it is moderate, and 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

A 20 percent evaluation is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.

A 10 percent evaluation is warranted for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, DC 5259.

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees; a 20 percent rating for limitation to 30 degrees; a 10 percent rating for limitation to 45 degrees; and a zero percent rating for limitation to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees; a 40 percent rating for limitation to 30 degrees; a 30 percent rating for limitation to 20 degrees; a 20 percent rating for limitation to 15 degrees; a 10 percent rating for limitation to 10 degrees; and a zero percent rating for limitation to 5 degrees.  38 C.F.R. § 4.71a, DC 5261.  

The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  

A knee disability rated under DC 5257 or DC 5259 warrants a separate rating for arthritis based on x-ray findings and limitation of motion under DC 5260 or DC 5261; limitation of motion need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis may also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59. Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2012). 

As noted, the Veteran is currently in receipt of a 10 percent rating under 38 C.F.R. § 4.71a, DC 5261.  Based on the evidence of record, the criteria for the assignment of a higher rating under DC 5261 are not met.  

A 20 percent rating under DC 5261 requires that extension be limited to 15 degrees.  The October 2012 VA examination report shows right knee extension was to 0 degrees, and it was not further limited upon repetition.  There was no objective evidence of painful motion.  At the May 2014 VA examination, the Veteran declined to perform range of motion tests and stated that he could not bend his knee at all.   He was, however, observed sitting in a chair with his knees bent by the examiner.  The VA treatment notes do not contain any relevant range of motion findings.  As extension limited to 15 degrees has not been demonstrated on objective testing, including with consideration of functional limitation; the criteria for a 20 percent rating are not met, even with consideration of the DeLuca precepts. 

Throughout his appeal, the Veteran has reported that he uses a cane for stability because his knee frequently gives out.  He also reported that he is unable to walk or stand for long periods of time due to knee pain.  The VA records reflect that he wears a knee brace and that he reported an episode of give way in September 2013.  Objectively, strength and joint stability tests conducted at the October 2012 and May 2014 VA examinations were negative and there was no clinical evidence of recurrent subluxation or dislocation.  However, the October 2012 VA examination report shows the Veteran had functional loss/impairment in his knee due to less movement than normal and interference with sitting, standing, and weight-bearing.  Also, the Veteran reported regular use of a cane at the 2012 examination and regular use of a brace at the 2014 examination.  At an examination for peripheral neuropathy in October 2012, the examiner noted the Veteran had an abnormal gait that was attributed to osteoarthritis of the knees, in addition to the spine, hallux valgus and heel spurs.  

Based on this evidence and resolving reasonable doubt in the Veteran's favor, a separate rating for slight instability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Although the joint stability tests have been negative, the Veteran's testimony regarding instability, manifested as give way that requires use of a cane and knee brace, is credible.  In light of the normal clinical findings, such instability is considered no more than slight in severity and warrants a separate 10 percent rating.  The evidence is not indicative of moderate or severe instability in the knee.  Therefore, a higher rating for more severe instability is not warranted for any portion of the time period covered by this claim.

A 20 percent rating is warranted under DC 5258 when there is semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  There is no evidence of frequent episodes of locking and effusion into the right knee joint, in addition to the pain that has been reported.  Thus, a separate rating under DC 5258 is not warranted.

The Board has also considered whether a separate, compensable rating may be assigned for limitation of flexion pursuant to VAOPGCPREC 9-2004.  A compensable evaluation for limitation of extension requires knee flexion to be limited to 45 degrees or less.  See 38 C.F.R. § 4.71a, DC 5261.  The October 2012 VA examination report shows right knee flexion was to 105 degrees, and it was not painful or further limited upon repetition.  At the May 2014 VA examination, the Veteran declined to perform range of motion tests and stated that he could not bend his knee at all; however, the examiner observed him sitting in a chair with his knees bent.  The VA treatment notes do not contain any relevant range of motion findings.  Based on the available evidence, a separate, compensable rating for limitation of flexion is not warranted for the entire period under review, even with consideration of the DeLuca precepts.  

There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's right knee disability.  There is no evidence that the knee disability is productive of ankylosis or complete immobility of the knee joint; malunion or nonunion of the tibia and fibula; therefore, Diagnostic Codes 5256 and 5262 are not applicable.  Diagnostic Code 5259 is also inappropriate as the record does not reflect that the Veteran has undergone a meniscectomy, including in the October 2012 VA examination report.

The evidence shows that the Veteran's service-connected right knee meniscal tear results in symptoms of pain, limited motion, and slight instability; the rating criteria considered reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected right knee meniscal tear disability is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).


ORDER

The claim of entitlement for service connection for a left knee disability is reopened; to this limited extent, the appeal of this issue is granted.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.

Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.

A rating in excess of 10 percent for right knee meniscal tear is denied.

A separate, 10 percent rating for right knee instability is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The record raises a claim for TDIU as a component of Veteran's claim for entitlement to a higher rating for his right knee disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This aspect of the claim has not been developed for adjudication.

The Veteran also seeks to establish service connection for a left knee disability.  The Board has reopened this claim upon a finding that new and material evidence has been received; however, as the RO has not adjudicated the merits of the service connection claim in the first instance.  The Board must remand the claim so that this may be accomplished, as well as any additional development.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran a notice letter advising him about what is needed to substantiate a claim for a TDIU.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his current and/or former employer(s) for additional information regarding his employment.  
 
2.  Obtain complete VA treatment records since March 2014.  
 
3.  Finally, after completing any other necessary development, readjudicate the issues remaining on appeal to include the issue of entitlement to service connection for a left knee disability on the merits.  If either of the benefits sought are not granted, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


